Exhibit 10.1

 

            MANAGEMENT INCENTIVE AGREEMENT dated as of November 29, 2004 (this
“Agreement”) by and between UAP HOLDING CORP., a Delaware corporation (the
“Company”), and each of the HOLDERS (as hereinafter defined) that are parties
hereto

 

 

RECITALS

 

WHEREAS, the holders listed on the signature page hereto (the “Holders”) are
owners of equity securities of the Company and are parties to an Investor Rights
Agreement dated as of November 24, 2003 with the Company (the “Investor Rights
Agreement”);

 

WHEREAS, the Company proposes to carry out a public offering (the “Offering”) of
its shares of Common Stock, par value $.001 per share (the “Common Stock”) and
the Non-Apollo Group Holders recognize that such offering may be of benefit to
them because the Company will permit such Non-Apollo Group Holders to sell a
portion of their shares of Common Stock in the Offering;

 

WHEREAS, in connection with the Offering, the Holders and the Company desire to
terminate the Investor Rights Agreement in its entirety and replace such
Investor Rights Agreement with this Agreement;

 

WHEREAS, in connection with the Offering, the Company and each Non-Apollo Group
Holder who is a party to a Retention Agreement, dated as of November 24, 2003,
with the Company (each such agreement, a “Retention Agreement”) desire to
terminate the Retention Agreements in their entirety and replace such Retention
Agreements with this Agreement; and

 

WHEREAS, to the extent that any Holders have previously executed a Management
Incentive Agreement with the Company (the “Old Management Incentive Agreement”)
in connection with the Company’s filing with the Securities and Exchange
Commission on May 14, 2004 of an amendment to its registration statement on Form
S-1, each such Holder and the Company desire to terminate such agreement in its
entirety and replace such Old Management Incentive Agreement with this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE I

LOCK-UP AND PERMITTED DISPOSITIONS

 

1.1 Restrictions on Transfer. Subject to Sections 1.2, 1.3 and 1.4 and Article
VII:

 

(a) Without the prior written consent of the Company (which consent may be
granted at any time and from time to time by the Company’s board of directors),
no Non-Apollo Group Holder shall offer to sell, contract to sell, or otherwise
sell, dispose of, loan, use as



--------------------------------------------------------------------------------

collateral or otherwise pledge, transfer, assign, hypothecate or otherwise grant
any interest in or rights with respect to (collectively, “Transfer”) (i) any
shares of Common Stock now owned or hereafter acquired by such Non-Apollo Group
Holder pursuant to (A) the exercise of Options granted under the Company’s 2003
Stock Option Plan (as amended, restated or supplemented, the “2003 Stock Option
Plan”) or (B) the Company’s 2003 Deferred Compensation Plan (as amended,
restated or supplemented, the “2003 Deferred Compensation Plan”) or (C) the
Company’s 2004 Deferred Compensation Plan (as amended, restated or supplemented,
the “2004 Deferred Compensation Plan”), and (ii) any securities issued in
respect of such shares of Common Stock (collectively, the “Securities”).

 

(b) Each Non-Apollo Group Holder also agrees and consents to the entry of stop
transfer instructions with the Company’s transfer agent and registrar against
the Transfer of any Securities held by such Non-Apollo Group Holder that are
subject to this Article I, except in compliance with this Article I.

 

(c) Except as otherwise provided herein, each Non-Apollo Group Holder
acknowledges that the restrictions set forth in this Section 1.1 shall continue
to apply even if such Non-Apollo Group Holder ceases to be employed by the
Company and/or its subsidiaries.

 

1.2 Exceptions. Notwithstanding the Transfer restrictions contained in Section
1.1 hereof:

 

(a) In connection with the Offering, on the Offering Date, each Non-Apollo Group
Holder shall be permitted to sell to the underwriters in the Offering, in the
manner set forth in this Section 1.2(a), up to an aggregate number of shares of
Common Stock with a value, based on the Per Share Offering Price (as hereinafter
defined), equal to the sum of (i) 15% of the value of the shares of Common Stock
represented by the Deferred Shares with which such Non-Apollo Group Holder’s
Deferred Compensation Accounts are credited under the Deferred Compensation
Plans, after giving effect to the stock split to be consummated in connection
with the Offering, such value to be based on the per share price paid to each
Apollo Group Holder in respect of shares of Common Stock sold to the
underwriters by such Apollo Group Holder in connection with the Offering (after
giving effect to underwriting discounts and commissions) (the “Per Share
Offering Price”), and (ii) 15% of the aggregate Net Option Value of such
Non-Apollo Group Holder’s Options which are, or will become, Vested Options
after giving effect to the closing of the Offering and for this purpose taking
into consideration only the Trance B Options and Tranche C Options (i.e.,
Tranche A Options whether or not vested shall be excluded from this 15%
calculation) (collectively, with respect to each Non-Apollo Group Holder, the
“Initial Share Amount”). For purposes hereof, “Net Option Value” with respect to
an Option means, in respect of each share of Common Stock issuable upon the
exercise of that Option, the Per Share Offering Price less the per share
exercise price of such Option (after giving effect to the stock split
contemplated thereby). The parties hereto agree that, pursuant to Section 4 of
the Investor Rights Agreement and Section 5.1(b) of each of the Deferred
Compensation Plans, a number of Deferred Shares equal to the number of shares of
Common Stock a Non-Apollo Group Holder is permitted to sell in connection with
the Offering as calculated pursuant to this Section 1.2(a) shall be paid to such
Non-Apollo Group Holder from the Deferred Compensation Plans immediately prior
to the Offering.

 

2



--------------------------------------------------------------------------------

(b) In connection with any distribution of shares of Common Stock from such
Non-Apollo Group Holder’s accounts under the Deferred Compensation Plans to a
Non-Apollo Group Holder pursuant to Section 5.1(a)(ii) or Section 5.1(a)(iii) of
the Deferred Compensation Plans, each Non-Apollo Group Holder shall be permitted
to sell all of the shares of Common Stock so distributed.

 

(c) Except as otherwise set forth in Section 1.2(f) hereof, on and after March
1, June 1, September 1 and December 1 of each year (each such date being a
“Release Date”):

 

(i) commencing on December 1, 2006 in the case of all Non-Apollo Group Holders
other than Kenneth Cordell and David Bullock, each Non-Apollo Group Holder shall
be permitted to sell up to an aggregate number of Securities with a value, based
on the Per Share Offering Price, equal to the sum of (i) 6.25% of the value of
the shares of Common Stock represented by the Deferred Shares with which such
Non-Apollo Group Holder’s Deferred Compensation Accounts are credited under the
Deferred Compensation Plans on the Offering Date but, in each case, before
giving effect to the payment of Deferred Shares in connection with the Offering
contemplated by Section 1.2(a), such value to be based on the Per Share Offering
Price, and (ii) 6.25% of the Net Option Value with respect to all outstanding
Options (whether or not such Options are then vested) held by such Non-Apollo
Group Holder on the Offering Date before giving effect to Section 1.2(a);

 

(ii) in the case of Kenneth Cordell (“Cordell”) and David Bullock (“Bullock”),
on each of June 1, 2007 and September 1, 2007, Cordell and Bullock shall each be
permitted to sell up to an aggregate number of Securities with a value, based on
the Per Share Offering Price, equal to the sum of (i) 12.5% of the value of the
shares of Common Stock represented by the Deferred Shares with which their
respective Deferred Compensation Accounts are credited under the Deferred
Compensation Plans on the Offering Date but, in each case, before giving effect
to the payment of Deferred Shares in connection with the Offering contemplated
by Section 1.2(a), such value to be based on the Per Share Offering Price, and
(ii) 12.5% of the Net Option Value with respect to all outstanding Options
(whether or not such Options are then vested) held by each of them respectively
on the Offering Date before giving effect to Section 1.2(a). For avoidance of
doubt, June 1, 2007 and September 1, 2007 shall each be deemed to be a “Release
Date” as previously defined herein;

 

(iii) commencing on December 1, 2007, Cordell and Bullock shall each be
permitted to sell up to an aggregate number of Securities with a value, based on
the Per Share Offering Price, equal to the sum of (i) 6.25% of the value of the
shares of Common Stock represented by the Deferred Shares with which their
respective Deferred Compensation Accounts are credited under the Deferred
Compensation Plans on the Offering Date but, in each case, before giving effect
to the payment of Deferred Shares in connection with the Offering contemplated
by Section 1.2(a), such value to be based on the Per Share Offering Price, and
(ii) 6.25% of the Net Option Value with respect to all outstanding Options
(whether or not such Options are then vested) held by each of them respectively
on the Offering Date before giving effect to Section 1.2(a);

 

3



--------------------------------------------------------------------------------

provided, however, that in no event shall the sum of (A) the percentage used to
calculated the aggregate number of Securities a Non-Apollo Group Holder is
permitted to sell in connection with the Offering pursuant to Section 1.2(a) and
(B) the aggregate of all percentages used to calculate the aggregate number of
Securities such Non-Apollo Group Holder is permitted to sell on each applicable
Release Date pursuant to this Section 1.2(b) exceed 100%.

 

(d) Except as otherwise set forth in Section 1.2(e) hereof, at any time after a
Release Date, in addition to the foregoing, each Non-Apollo Group Holder shall
be entitled to sell a number of Securities equal to the number of such
Securities that such Non-Apollo Group Holder was entitled to, but did not, sell
as of such Release Date.

 

(e) In the event of (i) a Non-Apollo Group Holder’s Termination of Employment
(y) by the Company for any reason other than Full Cause (as hereinafter defined)
or (z) by such Non-Apollo Group Holder with Good Reason (as hereinafter
defined), or (ii) a distribution pursuant to Section 2.6 of the Amended and
Restated Trust Agreement for the Company’s Deferred Compensation Plans, such
Non-Apollo Group Holder will, in addition to the foregoing, be permitted sell a
number of Securities as is necessary in order for such Non-Apollo Group Holder
to generate sufficient proceeds, net of any underwriter’s commissions and
discounts, to satisfy any federal and state income tax liabilities incurred with
respect to the distribution of Deferred Shares from such Non-Apollo Group
Holder’s accounts under the Deferred Compensation Plans and the issuance of
shares of Common Stock upon the exercise of Vested Options granted prior to the
Offering Date, in each case, in connection with such Termination of Employment.

 

(f) Notwithstanding anything to the contrary contained in this Section 1.2 (but
subject to Section 1.3), in the event of a Non-Apollo Group Holder’s Termination
of Employment (i) by the Company for Full Cause or (ii) by such Non-Apollo Group
Holder without Good Reason, such Non-Apollo Group Holder will not be permitted
to Transfer any Securities for a period of six years following the date of the
Termination of Employment.

 

1.3 Termination of Restrictions Upon Death. Notwithstanding anything contained
in this Article I to the contrary, the restrictions on Transfer contained in
Section 1.1 shall not apply to any Person to whom any Securities are Transferred
upon the death of any Non-Apollo Group Holder; provided, however, that for
purposes of this Section 1.3 such Person shall not be permitted to engage in any
transaction described in Section 1.1 until the expiration of the period in which
all members of the Apollo Group have similarly agreed not to engage in such a
transaction, which period, for these purposes, shall not exceed three months.

 

1.4 Registration of Securities. Within two years of the consummation of the
Offering, the Company will use its commercially reasonable efforts to file or
cause to be filed and remain effective for so long as any Non-Apollo Group
Holder beneficially owns Options granted under the 2003 Stock Option Plan and
outstanding as of the Offering Date, a registration statement on Form S-8 or
other appropriate form, with respect to the issuance of shares of Common Stock
in connection with the exercise of such options.

 

4



--------------------------------------------------------------------------------

ARTICLE II

 

SECURITIES LAWS

 

2.1 Securities Restrictions. No Securities shall be Transferred except upon the
conditions specified in this Article II, which conditions are intended to insure
compliance with the provisions of the Securities Act.

 

2.2 Legends. Each certificate representing Securities shall (unless otherwise
permitted by the provisions of Section 2.3) be stamped or otherwise imprinted
with a legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES OR BLUE SKY LAWS. THESE SECURITIES MAY NOT BE
SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT OR LAWS. THE SECURITIES REPRESENTED BY THIS CERTIFICATE
ARE ALSO SUBJECT TO A MANAGEMENT INCENTIVE AGREEMENT AMONG THE ISSUER OF SUCH
SECURITIES (THE “COMPANY”), AND THE OTHER PARTIES NAMED THEREIN. THE TERMS OF
SUCH AGREEMENT INCLUDE, AMONG OTHER THINGS, RESTRICTIONS ON TRANSFER. A COPY OF
SUCH AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER
HEREOF UPON WRITTEN REQUEST.”

 

2.3 Notice. The Holder of any Securities by acceptance thereof agrees, prior to
any Transfer of any such Securities, to give written notice to the Company of
such Holder’s intention to effect such Transfer and to comply in all other
respects with the provisions of this Article II. Each such notice shall describe
the manner and circumstances of the proposed Transfer. Upon request by the
Company, the Holder delivering such notice shall deliver a written opinion,
addressed to the Company, of counsel for the Holder of such Securities, stating
that in the opinion of such counsel (which opinion and counsel shall be
reasonably satisfactory to the Company) such proposed Transfer does not involve
a transaction requiring registration or qualification under the Securities Act.
Such Holder of such Securities shall be entitled to Transfer such Securities in
accordance with the terms of the notice delivered to the Company, if the Company
does not reasonably object to such Transfer and request such opinion within
fifteen (15) days after delivery of such notice, or, if it requests such
opinion, does not reasonably object to such Transfer within fifteen (15) days
after delivery of such opinion. Each certificate or other instrument evidencing
the Securities upon the Transfer of any Securities shall bear the legend set
forth above unless (a) in such opinion of counsel to the Holder of such
Securities (which opinion and counsel shall be

 

5



--------------------------------------------------------------------------------

reasonably acceptable to the Company) registration of any future Transfer is not
required by the applicable provisions of the Securities Act or (b) the Company
shall have waived the requirement of such legends.

 

2.4 Removal. Notwithstanding the foregoing provisions, the restrictions imposed
by this Section upon the transferability of any Securities shall cease and
terminate when (i) any such Securities are sold or otherwise disposed of (a)
pursuant to an effective registration statement under the Securities Act or (b)
in a transaction contemplated by Section 2.3 above which does not require that
the Securities so Transferred bear the legend set forth above, or (ii) the
Holder of such Securities has met the requirements for Transfer of such
Securities under Rule 144(k) under the Securities Act (subject to the delivery
of opinions as set forth above). Whenever the restrictions imposed by this
Section shall terminate, the Holder of any Securities as to which such
restrictions have terminated shall be entitled to receive from the Company,
without expense, a new certificate not bearing the restrictive legend set forth
above and not containing any other reference to the restrictions imposed by this
Section.

 

ARTICLE III

 

RETENTION AGREEMENTS

 

3.1 Termination of Retention Agreements; “At Will” Employment.

 

(a) Each Non-Apollo Group Holder that is a party to a Retention Agreement hereby
agrees that such Retention Agreement is replaced in its entirety by this
Agreement.

 

(b) Each Non-Apollo Group Holder agrees that his or her employment with the
Company is entirely voluntary for both parties and that either party may
terminate the employment relationship at any time for any reason. This “at will”
employment relationship can only be modified in writing by the applicable
Non-Apollo Group Holder and an authorized officer of the Company. This paragraph
contains the entire agreement between each Non-Apollo Group Holder and the
Company regarding the rights and abilities of each party to terminate the
employment relationship between them. (For purposes of this Article III, the
term “Company” shall be deemed to include each of the subsidiaries of the
Company, unless the context otherwise requires.)

 

3.2 Nondisclosure and Nonuse of Confidential Information. Each Non-Apollo Group
Holder agrees as follows:

 

(a) The Non-Apollo Group Holder will not disclose or use at any time, either
during the term of the Non-Apollo Group Holder’s employment (the “Employment
Period”) or thereafter, any Confidential Information (as hereinafter defined) of
which the Non-Apollo Group Holder is or becomes aware, whether or not such
information is developed by him, except to the extent that such disclosure or
use is (i) directly related to and required by the Non-Apollo Group Holder’s
performance in good faith of duties assigned to the Non-Apollo Group Holder by
the Company and its Affiliates and/or (ii) required pursuant to an order of a
court of competent jurisdiction. The Non-Apollo Group Holder will take all
appropriate steps to safeguard Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft.

 

6



--------------------------------------------------------------------------------

The Non-Apollo Group Holder shall deliver to the Company at the termination of
the Employment Period, or at any time the Company may request, all memoranda,
notes, plans, records, reports, computer tapes and software and other documents
and data (and copies thereof) relating to the Confidential Information or the
Work Product (as hereinafter defined) of the business of the Company which the
Non-Apollo Group Holder may then possess or have under his or her control.

 

(b) As used in this Agreement, the term “Confidential Information” means
information that is used, developed or obtained by the Company in connection
with its business, including, but not limited to, information, observations and
data obtained by the Non-Apollo Group Holder while employed by the Company or
any predecessors thereof (including those obtained prior to the date of this
Agreement) concerning (i) the business or affairs of the Company (or such
predecessors), (ii) products or services, (iii) fees, costs and pricing
structures, (iv) designs, (v) analyses, (vi) drawings, photographs and reports,
(vii) computer software, including operating systems, applications and program
listings, (viii) flow charts, manuals and documentation, (ix) data bases, (x)
accounting and business methods, (xi) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (xii) customers and clients and customer or client lists,
(xiii) other copyrightable works, (xiv) all production methods, processes,
technology and trade secrets, and (xv) all similar and related information in
whatever form. Confidential Information will not include any information that
has been published in a form generally available to the public prior to the date
the Non-Apollo Group Holder proposes to disclose or use such information.
Confidential Information will not be deemed to have been published merely
because individual portions of the information have been separately published,
but only if all material features comprising such information have been
published in combination.

 

(c) As used in this Agreement, the term “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable) which relates to the Company’s actual or anticipated
business, research and development or existing or future products or services
and which are conceived, developed or made by the Non-Apollo Group Holder
(whether or not during usual business hours and whether or not alone or in
conjunction with any other person) while employed (and for the Non-Compete
Period (as hereinafter defined) if and to the extent such Work Product results
from any work performed for the Company, any use of the Company’s premises or
property or any use of the Company’s Confidential Information) by the Company
(including those conceived, developed or made prior to the date of this
Agreement) together with all patent applications, letters patent, trademark,
trade name and service mark applications or registrations, copyrights and
reissues thereof that may be granted for or upon any of the foregoing.

 

3.3 Non-Solicitation; Non-Compete.

 

(a) During the period commencing on the date hereof and ending on the first
anniversary of the date of termination of the Employment Period, the Non-Apollo
Group Holder shall not directly or indirectly through another Person (i) induce
or attempt to induce any employee of the Company to leave the employ of the
Company or in any way interfere with the

 

7



--------------------------------------------------------------------------------

relationship between the Company, on the one hand, and any employee thereof, on
the other hand, (ii) hire any person who was an employee of the Company until
six (6) months after such individual’s employment relationship with the Company
has been terminated or (iii) induce or attempt to induce any customer, supplier,
licensee or other business relation of the Company to cease doing business with
the Company, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation, on the one hand, and the
Company, on the other hand.

 

(b) The Non-Apollo Group Holder acknowledges that, in the course of his or her
employment with the Company, he or she has become familiar, or will become
familiar, with the Company’s trade secrets and with other confidential
information concerning the Company, and that his or her services have been and
will be of special, unique and extraordinary value to the Company. Therefore,
the Non-Apollo Group Holder agrees that, during the period commencing on the
date hereof and ending on the first anniversary of the date of termination of
the Employment Period (the “Non-Compete Period”), the Non-Apollo Group Holder
shall not directly or indirectly own, manage, control, participate in, consult
with, render services for, or in any manner engage in or represent any business
competing with the businesses or the products of the Company as such businesses
and/or products exist or are in the process of being formed or acquired as of
the date of the termination of the Non-Apollo Group Holder’s employment, within
any Restricted Territory. As used in this Agreement, the term “Restricted
Territory” means the United States, Canada and any other country in which any
product, process, good or service has been manufactured, provided, sold or
offered or promoted for sale by the Company on or prior to the date that
Non-Apollo Group Holder ceases to be employed by the Company. Nothing herein
shall prohibit the Non-Apollo Group Holder from being a passive owner of not
more than 2% of the outstanding stock of any class of a corporation which is
publicly traded, so long as the Non-Apollo Group Holder has no active
participation in the business of such corporation.

 

(c) The Non-Apollo Group Holder understands that the foregoing restrictions may
limit his or her ability to earn a livelihood in a business similar to the
business of the Company, but he or she nevertheless believes that he or she has
received and will receive sufficient consideration and other benefits as an
employee of the Company and as otherwise provided hereunder or as described in
the recitals hereto to clearly justify such restrictions which, in any event
(given his or her education, skills and ability), the Non-Apollo Group Holder
does not believe would prevent him from otherwise earning a living. The
Non-Apollo Group Holder has carefully considered the nature and extent of the
restrictions placed upon him by this Agreement, and hereby acknowledges and
agrees that the same are reasonable in time and territory and do not confer a
benefit upon the Company disproportionate to the detriment of the Non-Apollo
Group Holder.

 

3.4 Enforcement. Because the Non-Apollo Group Holder’s services are unique and
because the Non-Apollo Group Holder has access to Confidential Information and
Work Product, the parties hereto agree that money damages would be an inadequate
remedy for any breach of this Agreement. Therefore, in the event of a breach or
threatened breach of this Agreement, the Company or its respective successors or
assigns may, in addition to other rights and remedies existing in their favor at
law or in equity, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any violations of, the provisions hereof (without posting a bond or other
security) or require the Non-Apollo Group

 

8



--------------------------------------------------------------------------------

Holder to account for and pay over to the Company all compensation, profits,
moneys, accruals, increments or other benefits derived from or received as a
result of any transactions constituting a breach of the covenants contained
herein in this Agreement, if and when final judgment of a court of competent
jurisdiction is so entered against the Non-Apollo Group Holder.

 

ARTICLE IV

 

AMENDMENT TO OPTION ARRANGEMENTS

 

4.1 Cash Dividends. Each Non-Apollo Group Holder hereby acknowledges and agrees
that the Company shall not, as a result of or in connection with the prior or
future declaration or payment of cash dividends on shares of Common Stock, make
any payments with respect to then-outstanding Options granted under the 2003
Stock Option Plan or make any adjustments to the terms of such outstanding
Options (including, without limitation, adjustments in the number and/or type of
securities subject to and/or the exercise price of such Options).

 

4.2 Consent to Amendment to 2003 Option Agreement. Each Non-Apollo Group Holder
agrees that with respect to each such Non-Apollo Group Holder’s respective
Option Agreement under the 2003 Stock Option Plan, Section 2 of the Option
Agreement is amended by deleting the reference to “Section 9.1”contained therein
and replacing it with “Section 8.1”. Except as so amended, each such Option
Agreement remains in full force and effect, enforceable in accordance with its
terms.

 

4.3 Vesting of Tranche B and Tranche C Options. The Company acknowledges and
agrees that, upon consummation of the Offering, each Non-Apollo Group Holder
shall be fully vested in the Tranche B Options and Tranche C Options granted to
such Non-Apollo Group Holder in accordance with Sections 4(b) and 4(c) of his or
her respective Option Agreement under the 2003 Stock Option Plan. The parties
further agree that (i) the Offering shall not constitute a Sale of the Company
(as such term is defined in the 2003 Stock Option Plan) for purposes of Section
8 of such Non-Apollo Group Holder’s respective Option Agreement under the 2003
Stock Option Plan and (ii) Tranche A Options outstanding as of the Offering Date
shall continue to be subject to the vesting requirements set forth in the
applicable Option Agreement.

 

ARTICLE V

 

DEFERRED COMPENSATION PLANS

 

5.1 Consent to Amendment. Each Non-Apollo Group Holder agrees that with respect
to the Deferred Compensation Plans, (i) the reference to “Section
5.1(c)”contained in Section 5.1(a) of such plans shall be deleted; (ii) all
references to the Proposed Investor Rights Agreement (in the case of the 2003
Deferred Compensation Plan) or the Investor Rights Agreement (in the case of the
2004 Deferred Compensation Plan), other than the reference in Section 4.2 of the
Deferred Compensation Plans, shall mean and refer to this Agreement; (iii) all
references to Section 2 (or any portion thereof) of the Investor Rights
Agreement shall be deleted; and (iv) all references to Section 4 (or any portion
thereof) of the Investor Rights Agreement shall refer to the corresponding
provision of Article VII of this Agreement. Except as so amended, the Deferred
Compensation Plans remain in full force and effect, enforceable in accordance
with their terms.

 

9



--------------------------------------------------------------------------------

5.2 Voting. Each Non-Apollo Group Holder holding Deferred Shares under the
Deferred Compensation Plans hereby acknowledges and agrees that (a) a Deferred
Share represents only a contingent contractual obligation on the part of the
Company to deliver a share of Common Stock on the applicable payment date and
that, as such, he or she has no voting rights with respect to any of such
Deferred Shares and (b) the Board shall direct the trustee under the Deferred
Compensation Plans to vote the shares of Common Stock underlying each Non-Apollo
Group Holder’s Deferred Shares in such a manner as calculated to most accurately
reflect the vote of the other holders of Common Stock.

 

ARTICLE VI

 

RESTATEMENT OF INVESTOR RIGHTS AGREEMENT

 

Each Holder hereby acknowledges and agrees that this Agreement amends and
restates the Investor Rights Agreement in its entirety, effective immediately
prior to, but subject to the consummation, the Offering.

 

ARTICLE VII

 

REGISTRATION RIGHTS

 

7.1 Participation. Subject to Section 7.2 hereof, if at any time after the
Offering Date the Company files a registration statement (a) in connection with
the exercise of any demand rights by the Apollo Group and any other Holder or
Holders possessing such rights, or (b) in connection with which the Apollo Group
exercises piggyback registration rights (other than a registration on Form S-4
or S-8 or any successor form to such Forms or any registration of securities as
it relates to an offering and sale to management of the Company pursuant to any
employee stock plan or other employee benefit plan arrangement) with respect to
an offering that includes any Securities, then the Company shall give prompt
notice (the “Initial Notice”) to the Non-Apollo Group Holders and,
notwithstanding the Transfer restrictions contained in Section 1.1 hereof, the
Non-Apollo Group Holders shall be entitled to include in such registration
statement the Registrable Securities (as defined in Section 7.8) held by them.
If the Non-Apollo Group Holders elect to include any or all of their Registrable
Securities in such registration statement, then the Company shall give prompt
notice (the “Piggyback Notice”) to each Holder (excluding the Non-Apollo Group
Holders) and each such Holder shall be entitled to include in such registration
statement the Registrable Securities held by it. The Initial Notice and
Piggyback Notice shall offer the Non-Apollo Group Holders and the Holders,
respectively, the right, subject to Section 7.2, to register such number of
shares of Registrable Securities as each Non-Apollo Group Holder and each Holder
may request and shall set forth (a) the anticipated filing date of such
registration statement and (b) the number of Securities that is proposed to be
included in such registration statement. Subject to Section 7.2, the Company
shall include in such registration statement such shares of Registrable
Securities for which it has received written requests to register such shares
within fifteen (15) days after the Initial Notice and seven (7) days after the
Piggyback Notice has been given.

 

7.2 Underwriter’s Cutback. Notwithstanding the foregoing, if a registration
pursuant to this Section 7.1 involves an Underwritten Offering (as defined in
Section 7.8) and the managing

 

10



--------------------------------------------------------------------------------

underwriter or underwriters of such proposed Underwritten Offering advises the
Company that the total or kind of Securities which such Holders and any other
Persons intend to include in such offering would be reasonably likely to
adversely affect the price, timing or distribution of the Securities offered in
such offering, then the number of Securities proposed to be included in such
registration shall be allocated among the Company and all of the selling Apollo
Group and Non-Apollo Group Holders proportionately, such that the number of
Securities that each such Person shall be entitled to sell in the Underwritten
Offering (other than the initial Underwritten Offering) shall be included in the
following order:

 

(a) In the event of an exercise of any demand rights by the Apollo Group or any
other Holder or Holders possessing such rights:

 

(i) first, the Securities held by the Persons requesting their securities be
included in such registration pursuant to the terms of this Article VII or
pursuant to the Registration Rights Agreement dated as of November 24, 2003
between the Company and the Apollo Group (the “Registration Rights Agreement”),
pro rata based upon the number of Securities of each class or series owned by
each such Person at the time of such registration; and

 

(ii) second, the Securities to be issued and sold by the Company in such
registration.

 

(b) In the event of an exercise of any piggyback registration rights by the
Apollo Group or any other Holder or Holders possessing such rights:

 

(i) first, the Securities to be issued and sold by the Company in such
registration; and

 

(ii) second, the Securities held by the Persons requesting their Securities be
included in such registration pursuant to the terms of this Article VII or
pursuant to the Registration Rights Agreement, pro rata based upon the number of
Securities of each class or series owned by each such Person at the time of such
registration.

 

7.3 Lock-Up. If the Company at any time after the Offering Date shall register
Securities under the Securities Act for sale to the public, no Non-Apollo Group
Holder shall sell publicly, make any short sale of, grant any option for the
purchase of, or otherwise dispose publicly of, any capital stock without the
prior written consent of the Company, for the period of time in which the Apollo
Group has similarly agreed not to sell publicly, make any short sale of, grant
any option for the purchase of, or otherwise dispose publicly of, any capital
stock of the Company. The restrictions of this Section 7.3 are in addition to,
not in lieu of, the other restrictions set forth in this Agreement (including,
without limitation, the lock-up restrictions set forth in Article I).

 

7.4 Company Control. The Company may decline to file a registration statement
after giving the Initial Notice or the Piggyback Notice, or withdraw a
registration statement after filing and after such Piggyback Notice, but prior
to the effectiveness of the registration statement, provided that the Company
shall promptly notify each Holder in writing of any such action and provided
further that the Company shall bear all reasonable expenses incurred by such
Holder or otherwise

 

11



--------------------------------------------------------------------------------

in connection with such withdrawn registration statement. Notwithstanding any
other provision herein, the Company shall have sole discretion to select any and
all underwriters that may participate in any Underwritten Offering.

 

7.5 Participation in Underwritten Offerings. No Person may participate in any
Underwritten Offering hereunder unless such Person (a) agrees to sell such
Person’s Securities on the basis provided in any underwriting arrangements
approved by the Persons entitled to approve such arrangements and (b) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-ups and other documents required for such underwriting
arrangements. Nothing in this Section 7.5 shall be construed to create any
additional rights regarding the piggyback registration of Registrable Securities
in any Person otherwise than as set forth herein.

 

7.6 Expenses. The Company will pay all registration expenses in connection with
each registration of Registrable Securities requested pursuant to this Article
VII; provided, that each Holder shall pay all applicable underwriting fees,
discounts and similar charges.

 

7.7 Indemnification.

 

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the full extent permitted by law, each selling Holder, its
officers, directors and employees and each Person who controls (within the
meaning of the Securities Act) such selling Holder against any losses, claims,
damages, liabilities and expenses caused by any untrue or alleged untrue
statement of a material fact contained in any registration statement, prospectus
or preliminary prospectus or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as the same may be caused by or contained
in any information furnished in writing to the Company by such selling Holder
for use therein; provided, however, that the Company shall not be liable in any
such case to the extent that any such loss, claim, damage, liability or expense
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in any such preliminary prospectus if (i)
such selling Holder failed to deliver or cause to be delivered a copy of the
prospectus to the Person asserting such loss, claim, damage, liability or
expense after the Company has furnished such selling Holder with a sufficient
number of copies of the same and (ii) the prospectus completely corrected in a
timely manner such untrue statement or omission; and provided, further, that the
Company shall not be liable in any such case to the extent that any such loss,
claim, damage, liability or expense arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission in the
prospectus, if such untrue statement or alleged untrue statement, omission or
alleged omission is completely corrected in an amendment or supplement to the
prospectus and the selling Holder thereafter fails to deliver such prospectus as
so amended or supplemented prior to or concurrently with the sale of the
securities to the Person asserting such loss, claim, damage, liability or
expense after the Company had furnished such selling Holder with a sufficient
number of copies of the same. The Company will also indemnify underwriters,
selling brokers, dealer managers and similar securities industry professionals
participating in the distribution, their officers and directors and each Person
who controls such Persons (within the meaning of the Securities Act) to the same
extent as provided above with respect to the indemnification of the selling
Holder, if requested.

 

12



--------------------------------------------------------------------------------

(b) Indemnification by Selling Holders. Each selling Holder agrees to indemnify
and hold harmless, to the full extent permitted by law, the Company, its
directors and officers and each Person who controls the Company (within the
meaning of the Securities Act) against any losses, claims, damages or
liabilities and expenses caused by any untrue or alleged untrue statement of a
material fact contained in any registration statement or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, to the extent, but only
to the extent, that such untrue statement or omission is contained in any
information or affidavit so furnished by such selling Holder to the Company for
inclusion in such registration statement, prospectus or preliminary prospectus
and has not been corrected in a subsequent writing prior to or concurrently with
the sale of the Securities to the Person asserting such loss, claim, damage,
liability or expense. In no event shall the liability of any selling Holder
hereunder be greater in amount than the dollar amount of the proceeds received
by such selling Holder upon the sale of the Securities giving rise to such
indemnification obligation. The Company shall be entitled to receive indemnities
from underwriters, selling brokers, dealer managers and similar securities
industry professionals participating in the distribution, to the same extent as
provided above with respect to information so furnished in writing by such
Persons specifically for inclusion in any prospectus or registration statement.

 

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder will (i) give prompt (but in any event within 30 days
after such Person has actual knowledge of the facts constituting the basis for
indemnification) written notice to the indemnifying party of any claim with
respect to which it seeks indemnification and (ii) permit such indemnifying
party to assume the defense of such claim with counsel reasonably satisfactory
to the indemnified party; provided, however, that any delay or failure to so
notify the indemnifying party shall relive the indemnifying party of its
obligations hereunder only to the extent, if at all, that it is prejudiced by
reason of such delay or failure; provided, further, however, that any Person
entitled to indemnification hereunder shall have the right to select and employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such Person unless (A)
the indemnifying party has agreed in writing to pay such fees or expenses, or
(B) the indemnifying party shall have failed to assume the defense of such claim
within a reasonable time after receipt of notice of such claim from the Person
entitled to indemnification hereunder and employ counsel reasonably satisfactory
to such Person or (C) in the reasonable judgment of any such Person, based upon
advice of counsel, a conflict of interest may exist between such Person and the
indemnifying party with respect to such claims (in which case, if the Person
notifies the indemnifying party in writing that such Person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such Person). If such defense is not assumed by the indemnifying party, the
indemnifying party will not be subject to any liability for any settlement made
without its consent (but such consent will not be unreasonably withheld),
provided that an indemnified party shall not be required to consent to any
settlement involving the imposition of equitable remedies or involving the
imposition of any material obligations on such indemnified party other than
financial obligations for which such indemnified party will be indemnified
hereunder. No indemnifying party will be required to consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect to such claim or

 

13



--------------------------------------------------------------------------------

litigation. Whenever the indemnified party or the indemnifying party receives a
firm offer to settle a claim for which indemnification is sought hereunder, it
shall promptly notify the other of such offer. If the indemnifying party refuses
to accept such offer within 20 business days after receipt of such offer (or of
notice thereof), such claim shall continue to be contested and, if such claim is
within the scope of the indemnifying party’s indemnity contained herein, the
indemnified party shall be indemnified pursuant to the terms hereof. If the
indemnifying party notifies the indemnified party in writing that the
indemnifying party desires to accept such offer, but the indemnified party
refuses to accept such offer within 20 business days after receipt of such
notice, the indemnified party may continue to contest such claim and, in such
event, the total maximum liability of the indemnifying party to indemnify or
otherwise reimburse the indemnified party hereunder with respect to such claim
shall be limited to and shall not exceed the amount of such offer, plus
reasonable out-of-pocket costs and expenses (including reasonably attorneys’
fees and disbursements) to the date of notice that the indemnifying party
desires to accept such offer, provided that this sentence shall not apply to any
settlement of any claim involving the imposition of equitable remedies or to any
settlement imposing any material obligations on such indemnified party other
than financial obligations for which such indemnified party will be indemnified
hereunder. An indemnifying party who is not entitled to, or elects not to,
assume the defense of a claim will not be obligated to pay the fees and expenses
of more than one counsel for all parties indemnified by such indemnifying party
with respect to such claim in any one jurisdiction, unless in the written
opinion of counsel to the indemnified party, reasonably satisfactory to the
indemnifying party, use of one counsel would be expected to give rise to a
conflict of interest between such indemnified party and any other of such
indemnified parties with respect to such claim, in which even the indemnifying
party shall be obligated to pay the fees and expenses of one each additional
counsel.

 

(d) Other Indemnification. Indemnification similar to that specified in this
Section 7.7 (with appropriate modifications) shall be given by the Company and
each selling Holder with respect to any required registration or other
qualification of securities under federal or state law or regulation of
governmental authority other than the Securities Act.

 

(e) Contribution. If for any reason the indemnification provided for in the
preceding clauses (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless as contemplated by the preceding clauses (a)
and (b), then the indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by the indemnified party and the indemnifying party, but also
the relative fault of the indemnified party and the indemnifying party, as well
as any other relevant equitable considerations, provided that no selling Holder
shall be required to contribute in an amount greater than the dollar amount of
the proceeds received by such selling Holder with respect to the sale of any
Securities. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.

 

7.8 Certain Definitions. For purposes of this Article VII:

 

(a) “Registrable Securities” shall mean Securities; provided, that any
Registrable Securities shall cease to be Registrable Securities when (i) a
registration statement with respect

 

14



--------------------------------------------------------------------------------

to the sale of such Registrable Securities has been declared effective under the
Securities Act and such Registrable Securities have been disposed of in
accordance with the plan of distribution set forth in such registration
statement, (ii) such Registrable Securities are distributed pursuant to Rule 144
(or any similar provision then in force) under the Securities Act or (iii) such
Registrable Securities shall have been otherwise Transferred and new
certificates for them not bearing a legend restricting further Transfer under
the Securities Act shall have been delivered by the Company; and provided,
further, that any securities that have ceased to be Registrable Securities shall
not thereafter become Registrable Securities and any security that is issued or
distributed in respect of securities that have ceased to be Registrable
Securities is not a Registrable Security.

 

(b) “Underwritten Offering” means a sale of Securities to an underwriter for
reoffering to the public.

 

ARTICLE VIII

 

2004 LONG-TERM INCENTIVES

 

8.1 2004 Long-Term Incentive Plan. Each Holder hereby (a) consents to the
creation by the Board of a performance incentive plan to be known as the 2004
Long-Term Incentive Plan (the “LTIP”) in substantially the form attached hereto
as Exhibit A and (b) acknowledges and agrees that such consent shall constitute
a consent in writing for purposes of Section 228 of the Delaware General
Corporation Law.

 

8.2 The Company agrees that, consistent with its past practices, it will
continue to pay a cash bonus to each Non-Apollo Group Holder with respect to
each dividend payment made by the Company on its Common Stock for as long as
such Non-Apollo Group holder has Deferred Shares credited to a Deferred
Compensation Account under the Deferred Compensation Plans, with each Non-Apollo
Group Holder’s bonus amount with respect to any such dividend payment after the
date hereof being equal to the applicable per share cash dividend paid on the
Company’s Common Stock multiplied by the number of Deferred Shares credited to
such Non-Apollo Group Holder’s Deferred Compensation Account under the Deferred
Compensation Plans as of the record date for such dividend payment (or the
payment date if there is no such record date). Each Non-Apollo Group Holder
agrees that such bonus is being paid as additional compensation by the Company
and that the Non-Apollo Group Holders have not been and will not be entitled to
any cash dividend payments or other adjustments under the Deferred Compensation
Plans.

 

ARTICLE IX

 

LIMITED WAIVER; ACKNOWLEDGEMENT OF CUTBACKS;

FRACTIONAL INTERESTS

 

9.1 Apollo Group Holder Limited Waiver. Each Apollo Group Holder hereby waives
the Company’s failure to comply with the notice requirements of Section 4(a) of
the Registration Rights Agreement with respect to the Company’s registration of
shares of Common Stock under the Securities Act pursuant to the Company’s filing
of a registration statement on Form S-1 with the Securities and Exchange
Commission on April 7, 2004 (the “Initial Filing”), and otherwise

 

15



--------------------------------------------------------------------------------

acknowledges the effectiveness of such filing. The waiver provided herein shall
be limited to Section 4(a) of the Registration Rights Agreement and shall not be
construed as a waiver of any other term or condition of the Registration Rights
Agreement.

 

9.2 Non-Apollo Group Holder Limited Waiver and Acknowledgement.

 

(a) Each Non-Apollo Group Holder hereby waives the Company’s failure to comply
with the Initial Notice requirements of Section 4(a) of the Investor Rights
Agreement (before giving effect to Article VI herein) with respect to the Apollo
Group Holders’ exercise of their piggy back registration rights in connection
with the Company’s registration of shares of Common Stock under the Securities
Act pursuant to the Initial Filing, and otherwise acknowledges the effectiveness
of such filing. The waiver provided herein shall be limited to Section 4(a) of
the Investor Rights Agreement (before giving effect to Article VI herein) and
shall not be construed as a waiver of any other term or condition of the
Investor Rights Agreement.

 

(b) If the Offering is consummated, each Non-Apollo Group Holder shall (i)
execute and deliver a power of attorney pursuant to which the duly appointed
attorney thereunder shall execute, on behalf of such Non-Apollo Group Holder,
the underwriting agreement to be entered into in connection with the Offering by
the Company and the other parties thereto (the “Underwriting Agreement”), (ii)
sell to the underwriters pursuant to the Underwriting Agreement a number of
shares of shares of Common Stock equal to such Non-Apollo Group Holder’s Initial
Share Amount and (iii) comply with Section 4 of the Investor Rights Agreement
(before giving effect to Article VI herein) as if such Non-Apollo Group Holder
were exercising its Piggy Back Registration Right pursuant thereto. The Company
hereby acknowledges and agrees that the election by each Non-Apollo Group Holder
contained in this Section 9.2(b) shall be in full compliance with the Piggyback
Notice requirements of Section 4(a) of the Investor Rights Agreement (before
giving effect to Article VI herein), and otherwise acknowledges the
effectiveness of such election.

 

(c) Each Non-Apollo Group Holder hereby acknowledges and agrees that,
notwithstanding anything to the contrary contained herein, the provisions of
Section 4(b) of the Investor Rights Agreement (before giving effect to Article
VI herein) shall remain in effect, solely in connection with the Offering, with
respect to each Non-Apollo Group Holder’s requirement to reduce his or her
respective number of shares of Common Stock proposed to be included in the
Offering upon the request of the managing underwriter of the Offering.

 

9.3 Fractional Interests.

 

(a) The Holders acknowledge that, prior to the Offering, the Company will effect
a forward split of the Common Stock (the “Stock Split”), pursuant to which each
share of Common Stock issued and outstanding prior to the Stock Split will,
without any action on the part of the holder thereof, be automatically
reclassified, changed and converted into 39.0852996265402 (the “Split Factor”)
shares of Common Stock. The Holders further acknowledge that the Company will
not issue any fractional shares of Common Stock following the Stock Split, and
any fractional shares of Common Stock resulting from the Stock Split will be
rounded down to the nearest whole number of shares of Common Stock.

 

16



--------------------------------------------------------------------------------

(b) Each Apollo Group Holder hereby waives and irrevocably releases the Company
from any claims or rights that it may have with respect to any fractional shares
that would otherwise be issuable to such Holder upon the effectiveness of the
Stock Split, including, without limitation, any claims or rights under Section
155 of the Delaware General Corporation Law, and each Apollo Group Holder hereby
transfers and assigns to the Company all right, title and interest in and to any
fractional shares that would otherwise be issuable to such Holder upon the
effectiveness of the Stock Split.

 

(c) Each Non-Apollo Group Holder hereby acknowledges and agrees that, upon the
effectiveness of the Stock Split, (i) the number of Deferred Shares credited to
such Non-Apollo Group Holder’s Deferred Compensation Account shall be adjusted
by multiplying the number of Deferred Shares credited immediately prior to the
Stock Split by the Split Factor and rounding the product thereof down to the
nearest whole number of Deferred Shares and (ii) (a) the number of Tranche A
Options, Tranche B Options and Tranche C Options held by such Non-Apollo Group
Holder shall be adjusted by multiplying the number of Tranche A Options, Tranche
B Options and Tranche C Options held immediately prior to the Stock Split by the
Split Factor and rounding the product thereof down, in each case, to the nearest
whole number of Options and (b) the exercise price for all Options shall be
adjusted by dividing the exercise price in effect immediately prior to the Stock
Split by the Split Factor.

 

ARTICLE X

 

NOTICE AMENDMENT

 

Each Holder hereby consents and agrees to amend the Notice provision of each and
every written agreement, contract or other document entered into prior to the
date hereof by one or all of the Holders, on the one hand, and the Company, on
the other hand, by:

 

(a) deleting the address and telecopy information for the law firm of O’Melveny
& Myers LLP contained therein and replacing such information with the following:

 

“Times Square Tower

7 Times Square

New York, NY 10036

Telecopy: (212) 326-2061

Attention: Adam Weinstein, Esq.”

 

(b) in the case of any notice to the Company, by adding the following as a party
that is entitled to receive a copy of such notice:

 

United Agri Products, Inc.

7251 W. 4 Street

Greeley, CO 80634

Facsimile: (970) 347-1560

Attention: General Counsel

 

17



--------------------------------------------------------------------------------

ARTICLE X

 

DEFINITIONS

 

As used in this Agreement:

 

“2003 Stock Option Plan” has the meaning set forth in Section 1.1(a).

 

“2003 Deferred Compensation Plan” has the meaning set forth in Section 1.1(a).

 

“2004 Deferred Compensation Plan” has the meaning set forth in Section 1.1(a).

 

“Apollo Group” means Apollo Investment Fund V, L.P., a Delaware limited
partnership, Apollo Overseas Partners V, L.P., Apollo Management V, L.P. and
each of their respective affiliates.

 

“Board” means the Board of Directors of the Company and any duly authorized
committee thereof. All determinations by the Board required pursuant to the
terms of this Agreement to be made by the Board shall be binding and conclusive.

 

“Common Stock” has the meaning set forth in the recitals.

 

“Confidential Information” has the meaning set forth in Section 3.2(b).

 

“Deferred Compensation Accounts” has the meaning set forth in the Deferred
Compensation Plans.

 

“Deferred Compensation Plans” means the 2003 Deferred Compensation Plan and the
2004 Deferred Compensation Plan.

 

“Deferred Shares” has the meaning ascribed to the term “Deferred Common Stock
Units” under each of the Deferred Compensation Plans.

 

“Employment Period” has the meaning set forth in Section 3.2(a).

 

“Full Cause” means, with respect to any Non-Apollo Group Holder, (i) such
Non-Apollo Group Holder’s indictment for a crime of moral turpitude or a felony
that involves financial misconduct or moral turpitude that has resulted, or
reasonably could be expected to result, in any adverse publicity regarding the
Non-Apollo Group Holder or the Company or economic injury to the Company, (ii) a
knowing and intentional fraudulent act or failure to act by such Non-Apollo
Group Holder that has resulted, or reasonably could be expected to result, in
demonstrable and serious economic injury to the Company or (iii) a material
breach by such Non-Apollo Group Holder of this Agreement or any other agreement
entered into between the Non-Apollo Group Holder and the Company or any of its
subsidiaries or Affiliates, in each case after notice and a reasonable
opportunity to cure (if such breach can be cured). For purposes hereof, no act
or omission shall be considered willful unless committed in bad faith or without
a reasonable belief that the act or omission was in the best interests of the
Company.

 

18



--------------------------------------------------------------------------------

“Good Reason” means, with respect to any Non-Apollo Group Holder, (a) a
reduction in the amount of such Non-Apollo Group Holder’s annual base salary as
in effect on or after the Offering Date, or (b) without limiting the generality
of the foregoing, any material breach by the Company or any of its subsidiaries
or other Affiliates of (i) this Agreement or (ii) any other agreement between
the Non-Apollo Group Holder and the Company or any such subsidiary or other
Affiliate, which material breach is not remedied by the Company promptly after
receipt of notice thereof given by the Non-Apollo Group Holder; provided,
however, that the Non-Apollo Group Holder agrees not to terminate his or her
employment for Good Reason if, after notice and a reasonable opportunity to
cure, the Company has remedied such facts and circumstances constituting Good
Reason.

 

“Group” shall have the meaning ascribed thereto in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder.

 

“Holders” means the holders of Securities.

 

“Initial Notice” has the meaning set forth in Section 7.1.

 

“Investor Rights Agreement” has the meaning set forth in the recitals.

 

“Net Option Value” has the meaning set forth in Section 1.2(a).

 

“Non-Apollo Group Holders” means Holders other than members of the Apollo Group.

 

“Non-Compete Period” has the meaning set forth in Section 3.2(b).

 

“Offering” has the meaning set forth in the recitals.

 

“Offering Date” means the date on which the Offering is consummated.

 

“Old Management Incentive Agreement” has the meaning set forth in the recitals.

 

“Options” means options to acquire shares of the Company’s Common Stock.

 

“Per Share Offering Price” has the meaning set forth in Section 1.2(a).

 

“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, a limited liability company, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization and a governmental entity or any department, agency or political
subdivision thereof.

 

“Piggyback Notice” has the meaning set forth in Section 7.1.

 

“Registrable Securities” has the meaning set forth in Section 7.8(a).

 

“Registration Rights Agreement” has the meaning set forth in Section 7.2(a)(i).

 

“Release Date” has the meaning set forth in Section 1.2(b).

 

19



--------------------------------------------------------------------------------

“Restricted Territory” has the meaning set forth in Section 3.2(b).

 

“Retention Agreement” has the meaning set forth in the recitals.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

“Termination of Employment” has the meaning set forth in the Deferred
Compensation Plans.

 

“Tranche A Options” means the options designated as Tranche A Options under the
Company’s 2003 Stock Option Plan.”Tranche B Options” means the options
designated as Tranche B Options under the Company’s 2003 Stock Option Plan.

 

“Tranche C Options” means the options designated as Tranche C Options under the
Company’s 2003 Stock Option Plan.

 

“Transfer” has the meaning set forth in Section 1.1(a).

 

“Underwritten Offering” has the meaning set forth in Section 7.8(b).

 

“Vested Options” means Options that are exercisable in accordance with the
Company’s 2003 Stock Option Plan and includes, for purposes hereof, the Tranche
B Options and the Tranche C Options.

 

“Work Product” has the meaning set forth in Section 3.2(c).

 

ARTICLE XII

 

INVESTOR REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Each Non-Apollo Group Holder hereby represents and warrants to the Company that:

 

(a) the Non-Apollo Group Holder has all requisite power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby and has taken all requisite action to authorize the execution, delivery
and performance of this Agreement, and this Agreement has been duly executed by
the Non-Apollo Group Holder;

 

(b) the execution, delivery and performance of this Agreement by the Non-Apollo
Group Holder does not and will not, with or without notice or the passage of
time, conflict with, breach, violate or cause a default under any agreement,
contract or instrument to which the Non-Apollo Group Holder is a party or any
judgment, order or decree to which the Non-Apollo Group Holder is subject;

 

(c) upon the execution and delivery of this Agreement by the Company and the
Non-Apollo Group Holder, this Agreement will be a legal, valid and binding
obligation of the Non-Apollo Group Holder, enforceable in accordance with its
terms;

 

20



--------------------------------------------------------------------------------

(d) the Non-Apollo Group Holder as of the date hereof will be a continuing
employee of the Company or one of its Affiliates;

 

(e) the Deferred Shares, the Options and any Securities which may be acquired by
the Non-Apollo Group Holder upon the payment of such Deferred Shares or the
exercise of such Options are being acquired for such Non-Apollo Group Holder’s
own account, for investment only and not with a view to, or an intention of,
distribution thereof in violation of the Securities Act, or any applicable state
securities laws, and will not be disposed of in contravention of the Securities
Act or any applicable state securities laws;

 

(f) the Non-Apollo Group Holder has generally such knowledge and experience in
business and financial matters and with respect to investments in securities of
privately held companies so as to enable him to understand and evaluate the
risks and benefits of his or her investment in the Securities;

 

(g) the Non-Apollo Group Holder has no need for liquidity in his or her
investment in the Securities and is able to bear the economic risk of his or her
investment in the Securities for an indefinite period of time and understands
that, the Securities have not been registered or qualified under the Securities
Act or any applicable state securities laws, by reason of the issuance of the
Securities in a transaction exempt from the registration and qualification
requirements of the Securities Act or such state securities laws and, therefore,
cannot be sold unless subsequently registered or qualified under the Securities
Act or such state securities laws or an exemption from such registration or
qualification is available;

 

(h) the Non-Apollo Group Holder understands that the exemption from registration
afforded by Rule 144 (the provisions of which are known to the Non-Apollo Group
Holder) promulgated under the Securities Act, depends on satisfaction of various
conditions and that, if applicable, Rule 144 may only afford the basis for sales
under certain circumstances and only in limited amounts;

 

(i) the Non-Apollo Group Holder understands that (even if permitted under the
Securities Act and state securities laws) the Transfer of the Securities may not
be permitted by the terms of this Agreement, unless certain conditions are met;

 

(j) the Non-Apollo Group Holder understands that the Company will rely upon the
accuracy and truth of the representations and warranties of the Non-Apollo Group
Holder set forth herein and the Non-Apollo Group Holder consents to such
reliance.

 

ARTICLE XIII

 

MISCELLANEOUS

 

13.1 Entire Agreement. This Agreement constitutes the entire agreement of the
parties and supersedes all prior written or oral agreements, contemporaneous
oral agreements, understandings and negotiations between the parties with
respect to the subject matter hereof. Each Holder that is a party to the Old
Management Incentive Agreement, the Investor Rights Agreement and/or any
Retention Agreement hereby acknowledges and agrees that the foregoing
agreements, to the extent applicable to such Holder, are terminated and replaced
in their entirety by this Agreement.

 

21



--------------------------------------------------------------------------------

13.2 Exclusive Jurisdiction. Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement or the transactions contemplated hereby shall be brought in a
federal or state court located in the State of Colorado and in the City and
County of Denver, and each of the parties hereby consents to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding which is brought in
any such court has been brought in an inconvenient forum. Process in any such
suit, action or proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court. Each party shall
bear its own expenses incurred in connection with any suit, action or
proceeding.

 

13.3 Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF DELAWARE WITHOUT REGARD
TO ANY CHOICE OF LAW PROVISIONS.

 

13.4 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

13.5 Amendments and Waivers. This Agreement may be amended or waived from time
to time by an instrument in writing signed by (i) the Non-Apollo Group Holders
parties hereto possessing a majority of the Securities that are subject to the
restrictions set forth in Section 1.1, on a fully-diluted basis, as of the date
the vote is taken, (ii) the Company and (iii) solely with respect to Articles VI
through X and Article XII, the holders of a majority of the shares of Common
Stock held by the Apollo Group Holders.

 

13.6 Notices. All notices and other communications provided for or permitted
hereunder shall be made by hand-delivery, registered first-class mail, next-day
air courier, telex, facsimile, telecopier, or similar writing:

 

  (i) If to the Company:

 

UAP Holding Corp.

c/o Apollo Management, L.P.

9 West 57th Street, 43rd Floor

New York, NY 10019

Facsimile: (212) 515-3264

Attention: Marc Becker

 

22



--------------------------------------------------------------------------------

    with a copy to:

 

O’Melveny & Myers, LLP

Times Square Tower

7 Times Square

New York, NY 10036

Facsimile: (212) 326-2061

Attention: Adam K. Weinstein, Esq.

 

    with a copy to:

 

United Agri Products, Inc.

7251 W. 4 Street

Greeley, CO 80634

Facsimile: (970) 347-1560

Attention: General Counsel

 

(ii) If to the Apollo Group:

 

Apollo Management, L.P.

9 West 57th Street, 43rd Floor

New York, NY 10019

Facsimile: (212) 515-3264

Attention: Marc Becker

 

    with a copy to:

 

O’Melveny & Myers, LLP

Times Square Tower

7 Times Square

New York, NY 10036

Facsimile: (212) 326-2061

Attention: Adam K. Weinstein, Esq.

 

(iii) If to any Non-Apollo Group Holder, to the address set forth with respect
to such Non-Apollo Group Holder in the Company’s records.

 

All such notices and communications shall be deemed to have been duly given: (a)
when delivered by hand, if personally delivered; (b) five (5) business days
after being deposited in the mail, postage prepaid, if mailed; (c) one (1)
business day after being timely dispatched postage prepaid, if by same day or
next day courier; (d) when receipt acknowledged, if sent by facsimile
transmission and (e) if given by any other means, when delivered at the
addresses referred to in this Section 13.6. Any of the above addresses may be
changed by notice made in accordance with this Section 13.6.

 

13.7 Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors and permitted assigns.

 

23



--------------------------------------------------------------------------------

13.8 Severability. In the event that any provision of this Agreement or the
application of any provision hereof is declared to be illegal, invalid or
otherwise unenforceable by a court of contempt jurisdiction, such provision
shall be reformed, if possible, to the extent necessary to render it legal,
valid and enforceable, or otherwise deleted, and the remainder of this Agreement
shall not be affected except to the extent necessary to reform or delete such
illegal, invalid or unenforceable provision.

 

13.9 Further Assurances. Each party shall cooperate and take such action as may
be reasonably requested by the other party in order to carry out the provisions
and purposes of this Agreement and the transactions contemplated hereby.

 

13.10 Counterparts. This Agreement may be executed in any number of separate
counterparts (including by facsimile), each of which shall be an original and
all of which taken together shall constitute one and the same instrument.

 

13.11 Effectiveness. This Agreement shall be effective immediately upon the
consummation of the Offering. If the Offering is not completed for any reason on
or before December 31, 2004, this Agreement shall be of no force or effect.

 

* * * *

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed by the Company and by each Holder
to be effective as of the date first above written.

 

COMPANY UAP HOLDING CORP. By:  

/s/ David W. Bullock

--------------------------------------------------------------------------------

Name:   David W. Bullock Title:  

Executive Vice President and

Chief Financial Officer

APOLLO GROUP HOLDERS IN EACH CASE, EXECUTING SOLELY WITH RESPECT TO ARTICLES VI
THROUGH XI AND ARTICLE XIII APOLLO INVESTMENT FUND V, LP By: Apollo Management
V, L.P., its Manager By: AIF V Management, Inc., its General Partner By:  

/s/ Anthony Tortorelli

--------------------------------------------------------------------------------

Name:   Anthony Tortorelli Title:   Vice President APOLLO OVERSEAS PARTNERS V,
L.P. By: Apollo Management V, L.P., its Manager By: AIF V Management, Inc., its
General Partner By:  

/s/ Anthony Tortorelli

--------------------------------------------------------------------------------

Name:   Anthony Tortorelli Title:   Vice President



--------------------------------------------------------------------------------

APOLLO NETHERLANDS PARTNERS V (A), LP

By: Apollo Management V, L.P., its Manager

By: AIF V Management, Inc., its General Partner

By:

 

/s/ Anthony Tortorelli

--------------------------------------------------------------------------------

Name:

 

Anthony Tortorelli

Title:

 

Vice President

APOLLO NETHERLANDS PARTNERS V (B), LP

By: Apollo Management V, L.P., its Manager

By: AIF V Management, Inc., its General Partner

By:

 

/s/ Anthony Tortorelli

--------------------------------------------------------------------------------

Name:

 

Anthony Tortorelli

Title:

 

Vice President

APOLLO GERMAN PARTNERS V GMBH KG & CO.

By: Apollo Management V, L.P., its Manager

By: AIF V Management, Inc., its General Partner

By:

 

/s/ Anthony Tortorelli

--------------------------------------------------------------------------------

Name:

 

Anthony Tortorelli

Title:

 

Vice President

 



--------------------------------------------------------------------------------

NON-APOLLO GROUP HOLDERS

 

/s/ Kenneth Cordell

--------------------------------------------------------------------------------

  

/s/ David Bullock

--------------------------------------------------------------------------------

KENNETH CORDELL    DAVID BULLOCK

/s/ Bryan Wilson

--------------------------------------------------------------------------------

  

/s/ Terry Fuhrman

--------------------------------------------------------------------------------

BRYAN WILSON    TERRY FUHRMAN

/s/ Dave Tretter

--------------------------------------------------------------------------------

  

/s/ Kent McDaniel

--------------------------------------------------------------------------------

DAVE TRETTER    KENT MCDANIEL

/s/ Robert Boyce

--------------------------------------------------------------------------------

  

/s/ H. James Benshoof

--------------------------------------------------------------------------------

ROBERT BOYCE    H. JAMES BENSHOOF

/s/ William Page

--------------------------------------------------------------------------------

  

/s/ Todd Suko

--------------------------------------------------------------------------------

WILLIAM PAGE    TODD SUKO

/s/ David Johnson

--------------------------------------------------------------------------------

  

/s/ Jeff Tarsi

--------------------------------------------------------------------------------

DAVID JOHNSON    JEFF TARSI

/s/ Dean Williams

--------------------------------------------------------------------------------

  

/s/ Casey Daniel

--------------------------------------------------------------------------------

DEAN WILLIAMS    CASEY DANIEL

/s/ Ted Wells

--------------------------------------------------------------------------------

  

/s/ Joe Middione

--------------------------------------------------------------------------------

TED WELLS    JOE MIDDIONE

/s/ Jeff Novak

--------------------------------------------------------------------------------

  

/s/ Donnie Ray Smith

--------------------------------------------------------------------------------

JEFF NOVAK    DONNIE RAY SMITH

/s/ Roger Fitzke

--------------------------------------------------------------------------------

  

/s/ Tommy Laux

--------------------------------------------------------------------------------

ROGER FITZKE    TOMMY LAUX

/s/ Dean Albrecht

--------------------------------------------------------------------------------

  

/s/ Ron Maitoza

--------------------------------------------------------------------------------

DEAN ALBRECHT    RON MAITOZA



--------------------------------------------------------------------------------

/s/ Joe Wise

--------------------------------------------------------------------------------

 

/s/ Shannon Batman

--------------------------------------------------------------------------------

JOE WISE   SHANNON BATMAN

/s/ Sam Green

--------------------------------------------------------------------------------

 

/s/ John Molpus

--------------------------------------------------------------------------------

SAM GREEN   JOHN MOLPUS

/s/ Kevin Howard

--------------------------------------------------------------------------------

 

/s/ Gina Underwood

--------------------------------------------------------------------------------

KEVIN HOWARD   GINA UNDERWOOD

/s/ Dan Green

--------------------------------------------------------------------------------

 

/s/ Dennis Roerty

--------------------------------------------------------------------------------

DAN GREEN   DENNIS ROERTY

/s/ Baha Demirorz

--------------------------------------------------------------------------------

 

/s/ Charles Owen

--------------------------------------------------------------------------------

BAHA DEMIRORZ   CHARLES OWEN

 